469 F.2d 338
James Dale EDWARDS, Appellant,v.Fred J. VASEL, Appellee.
No. 72-1324.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 20, 1972.Decided Nov. 2, 1972.

James Dale Edwards, pro se.
Merle L. Silverstein, Clayton, Mo., and Edward P. McSweeney, St. Louis, Mo., for appellee.
Before LARAMORE,* United States Court of Claims Judge, and BRIGHT and ROSS, Circuit Judges.
PER CURIAM.


1
Plaintiff, James Dale Edwards, brings this action for damages against a St. Louis police officer under 42 U.S.C. Sec. 1983.  The district court (Judge Regan) granted defendant's motion for summary judgment.  We affirm.


2
The relevant background in this case indicates that Edwards was convicted of first degree murder in a Missouri Supreme Court affirmed that conviction.  State v. Edwards, 435 S.W.2d 1 (1968).  Thereafter he sought habeas corpus relief in the federal courts and ultimately received a hearing on the merits of his claim.  The district court denied him relief, Edwards v. Swenson, 327 F.Supp. 303 (E.D.Mo.1971), and on appeal this court affirmed after a thorough consideration of Edward's claim of a violation of his constitutional rights.  Edwards v. Swenson, 454 F.2d 1106 (8th Cir.), cert. denied, 406 U.S. 909, 92 S.Ct. 1619, 31 L. Ed.2d 820 (1972).


3
In this proceeding, appellant contends that appellee Vasel, a major in the St. Louis County police force, testified falsely at appellant's habeas corpus hearing, which caused Edwards to lose his case.  Thus, Edwards seeks to assess blame for his continued deprivation of liberty upon Major Vasel and demands damages.


4
The basic issue concerning the validity of Edward's conviction has already been tendered to and resolved by both the state and federal courts.  In resolving that issue the courts have made credibility findings adverse to plaintiff's position.  This question need not be litigated anew in the guise of a civil rights action against a police officer-witness.  We approve of the district court's summary dismissal of the action on the merits for the reasons enunciated by Judge Regan in an opinion reported at 349 F. Supp. 164 (E.D.Mo.1972).



*
 Sitting by designation